Title: From James Madison to Jedidiah Morse, 28 March 1823
From: Madison, James
To: Morse, Jedidiah


        
          
            Montpellier March 28. 1823
          
          J. Madison presents his respects to Docr. Morse with the annexed answers to the Queries accompanying his letter of the 14th. inst: as far as they were applicable to this State. The answers could not be conveniently extended as much as might perhaps be desired. Their brevity & inadequacy will be an apology for requesting that if any use should be made of them, it may be done without reference to ⟨the source fur⟩nishing them.
        
        
          [Enclosure]
          
            
              Quer:
              1. Yes
            
            
              
              2. employs an Overseer: with few exceptions.
            
            
              
              3. — — —
            
            
              
              4. not uncommonly the land—sometimes the slaves, very rarely both together
            
            
              
              5. The Common Law as in England governs the relation between land & debts: Slaves are often sold under execution for debt; the proportion to the whole can not be great within a year, & varies of course, with the amount of debts and the urgency of creditors.
            
            
              
              6. Yes
            
            
              
              7.-10. Instances are rare where the Tobacco Planters do not raise their provisions.
            
            
              
              11. The proper comparison not between the culture of Tobo. and that of Sugar & Cotton; but between each of these Cultures & that of provisions. The Tobo. planter finds it

cheaper to make them a part of his crop, than to buy them; The Cotton & Sugar Planters, to buy them, where this is the case, than to raise them: the term cheaper embraces the comparative facility and certainty of procuring the supplies.
            
            
              
              12. They are generally best cloathed, when from the household manufactures which are increasing.
            
            
              
              13. — — —
            
            
              
              14–15. Slaves seldom employed in task-work. They prefer it only when rewarded with the time gained by their industry.
            
            
              
              16. not the practice to substitute an allowance of time for an allowance of provisions
            
            
              
              17. very many, and increasing, with the progressive subdivisions of property. The proportion can not be stated.
            
            
              
              18–19. The fewer the slaves, & the fewer the holders of slaves, the greater the indulgence and the familiarity. In Districts comprizing large masses of slaves, there is no difference in their condition, whether held in small or large numbers, beyond the difference in the dispositions of the owners, and the greater strictness of attention, required where the number is greater.
            
            
              
              20. There is no general system of religious instruction. There are few spots where religious worship is not within reach, and to which they do not resort. Many are regular members of Congregations, chiefly Baptist, and some preachers also, tho’ rarely able to read.
            
            
              
              21. Not common; but the instances are increasing
            
            
              
              22. The accomodation not unfrequent where the plantations are very distant. The slaves prefer wives on a different plantation; as affording occasions & pretexts for going abroad, and as exempting them on holidays from a share of the little calls to which those at home are liable
            
            
              
              23. The remarkable increase of slaves, as shewn by the Census, results from the comparative defect of moral & prudential restraint on the sexual connection; and from the absence, at the same time, of that counteracting licentiousness of intercourse; of which the worst examples are to be traced where the African trade, as in the W. Indies, keeps the number of females less than of the males
            
            
              
              24. The annual expence of food & raiment in rearing a child may be stated at about 8, 9, or 10 dollars: and the age, at which it begins to be gainful to the owner at about 9 or 10 years.
            
            
            
              
              25. The practice here does not furnish data for a comparison of cheapness between the two modes of cultivation.
            
            
              
              26. They are sometimes hired for field labour in time of harvest, and on other particular occasions.
            
            
              
              27. The examples are too few to have established any such relative prices.
            
            
              
              28. See the Census.
            
            
              
              29. rather increases
            
            
              
              30. — — —
            
            
              
              31. more closely with the slaves, and more likely to side with them in a case of insurrection.
            
            
              
              32. generally idle & depraved; appearing to retain the bad qualities of the slaves with whom they continue to associate, without acquiring any of the good ones of the Whites, from whom they continue to be separated, by prejudices agst. their colour and other peculiarities
            
            
              
              33. There are occasional instances on the present legal condition of leaving the State
            
            
              
              34. none.
            
            
              
              35. — — —
            
          
        
      